                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 STEVEN NEAL HENSLEY,                                Case No. 3:19-cv-533-YY

                Plaintiff,                           ORDER

        v.

 INTERSTATE MEAT DISTRIBUTION,
 INC.,

                Defendant.



Michael H. Simon, District Judge.

       U.S. Magistrate Judge Youlee Yim You issued her Findings and Recommendation in this

case on January 10, 2020. ECF 24. Judge You recommended that the Court grant Defendant’s

Motion to Dismiss (ECF 18) and dismiss this case without prejudice, based on improper service.

Judge You noted that Plaintiff did not respond to Defendant’s Motion to Dismiss. Plaintiff also

failed to file any objection to Judge You’s Findings and Recommendation.

       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files an objection to a magistrate judge’s findings and recommendations,




PAGE 1 – ORDER
“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       In addition, for those portions of a magistrate judge’s findings and recommendations to

which neither party has objected, the Act does not prescribe any standard of review. See Thomas

v. Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”). Although in the absence of objections no review is required, the

Act “does not preclude further review by the district judge[] sua sponte . . . under a de novo or

any other standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R.

Civ. P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the

magistrate judge’s recommendations for “clear error on the face of the record.”

       The Court has reviewed de novo the Findings and Recommendation of U.S. Magistrate

Judge You and adopts them. The Court grants Defendant’s Motion to Dismiss (ECF 18) and

dismisses this case without prejudice.

       IT IS SO ORDERED.

       DATED this 6th day of April, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER
